Citation Nr: 0314398	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  96-36 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic left 
shoulder disorder.

2.  Entitlement to service connection for chronic 
ureterolithiasis, also claimed as kidney stones.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1995.

This appeal to the Board of Veterans Appeals (the Board) was 
from rating action by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The Board remanded the case in May 1999.  Additional 
development was accomplished and the case was returned to the 
Board.

In a decision in August 2002, the Board denied entitlement to 
service connection for a heart disorder; denied entitlement 
to service connection for a sinus disorder; denied 
entitlement to an evaluation in excess of 10 percent for 
service-connected high blood pressure; and denied entitlement 
to an evaluation in excess of 10 percent for service 
connection left elbow polyp deformity of the olecranon 
process.  

With regard to the remaining issues on appeal, and primarily 
in an effort to expedite the case without further remand 
action, the Board also undertook additional development on 
the veteran's claim, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  Specifically, the Board returned the file for 
opinions by one or more VA physicians with regard to both the 
veteran's claimed left shoulder and kidney disorders.  Such 
opinions were undertaken in May 2003.  

The Board provided notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 20.903.)  

In the interim, Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit (CAFC) determined that 38 C.F.R. § 
19.9(a)(2) is inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The CAFC held that 
this is contrary to the requirement of 38 U.S.C. § 7104(a).  
Further clarification of that decision has since taken place 
via the VA General Counsel which, to the extent involved in 
the instant case, modifies the Board's development to the 
extent that final appellate action to deny the claim cannot 
be taken on the basis of that evidence absent further due 
process safeguards.

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In response to the Board's development action in this case, 
additional VA medical opinions are now in the file.  This 
evidence has not been reviewed by the veteran or his 
representative, there is no waiver thereon, and the evidence 
has not been considered by the RO.  

As noted in the orthopedic opinion recently received, there 
is now also a collateral issue as to what issue(s) the 
veteran intends to further appeal.

Unfortunately, notwithstanding the delay which may result, 
the case requires further development in order to provide all 
substantive and procedural due process to which the veteran 
is entitled.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The veteran has the right to 
submit additional evidence and 
argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  .

2.  The RO should review the claims 
file to ensure that any notification 
and development action required by the 
VCAA of 2000 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 
U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  

3.  After permitting the veteran to 
review the recent medical opinions now 
in the file [which appear to reflect 
the current absence of both a chronic 
degenerative left shoulder 
disorder(previously manifested by 
pain) and/or a chronic kidney 
problem], the RO should seek 
clarification with regard to the 
veteran's intentions as to pending 
claims.  In this regard, the veteran 
should specifically be asked to 
clarify, as noted by the recent 
orthopedic opinion, that he most 
recently declared that he no longer 
had a problem with his left shoulder 
(but apparently was placing focus only 
on ongoing left elbow complaints, for 
which he already has service 
connection, and an issue which was 
resolved in the earlier Board 
decision).  If it is the veteran's 
intention to withdraw any pending 
appellate issue, he should so state in 
writing.  

4.  After review of the results of the 
requested development, the RO should 
fully readdress any pending appellate 
issues on all possible theories.  If 
the benefits requested on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC.  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of 
the evidence and all applicable law 
and regulations pertaining to the 
claim currently on appeal.  

A reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in 
order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.  No action is 
required of the veteran until he is 
notified by the RO.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


